[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-11874                ELEVENTH CIRCUIT
                                                        SEPTEMBER 22, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                  D. C. Docket No. 06-00052-CR-3-RV

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

DARYL M. LEWIS,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                          (September 22, 2009)

Before BLACK, BARKETT and WILSON, Circuit Judges.
PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Daryl M. Lewis in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and the denial of Lewis’s 18 U.S.C. § 3582(c)(2) motion

is AFFIRMED.




                                         2